IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ENRICO LANZA, | - Civil No. 3:19-cv-2137
Plaintiff ; (Judge Mariani)
V.

MICHAEL L. MOCLOCK, M.D., . 5
ANTHONY LUSCAVAGE, THOMAS —: SCRANTON
MCGINLEY, JOSEPH J. SILVA, ; ; :
DORINA VARNER, DEBRA ; DEC 2 0 2019

CARNUCCIO, KAREN (MERRITT)

 

SCULLY, BLANCHE MILO, TRISHA . PER Ps
KELLEY, WILLIAM F. NICKLOW, JOHN : [ DEPUTY CLERK
WETZEL, WEXFORD SERVICES,
GOVERNOR TOM WOLF,
SENATOR PAT TOOMEY,
Defendants
MEMORANDUM

I. Background

Plaintiff Enrico Lanza (“Lanza”), an inmate currently confined at the State
Correctional Institution, Coal-Township, Pennsylvania (“SCl-Coal Township’), initiated the
instant civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1). Named as Defendants are
Michael L. Moclock, M.D., Anthony Luscavage, Thomas McGinley, Joseph J. Silva, Dorina
Varner, Debra Carnuccio, Karen (Merritt) Scully, Blanche Milo, Trisha Kelley, William F.

Nicklow, John Wetzel, Wexford Services, Governor Tom Wolf, and Senator Pat Toomey.

(Id.). Along with the complaint, Lanza has filed a motion for leave to proceed in forma
pauperis. (Doc. 2). An initial screening of the complaint has been conducted, and for the
reasons set forth below, the motion to proceed in forma pauperis will be granted, Governor
Tom Wolf and Senator Pat Toomey will be dismissed, and the complaint will be served on
the remaining Defendants.
il. Screening Provisions of the Prison Litigation Reform Act

The Prison Litigation Reform Act Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
4996), authorizes a district court to review a complaint in a civil action in which a prisoner is
proceeding in forma pauperis or seeks redress against a governmental employee or entity.
See 28 U.S.C. § 1915(e)(2),' 28 U.S.C. § 1915A.? The Court is required to identify
cognizable claims and to sua sponte dismiss any claim that is frivolous, malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant

 

' Section 1915(e)(2) of Title 28 of the United States Code provides:

(2) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
dismiss the case at any time if the court determines that--
(A) the allegation of poverty is untrue; or
(B) the action or appeal --
(i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted; or
(iii) seeks monetary relief against a defendant who is immune from such relief.

2 Section 1915A(b) of Title 28 of the United States Code provides:

(b) On review, the court shall identify cognizable claims or dismiss the complaint, or any portion of
the complaint, if the complaint--

(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.

2
who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C. § 1915A(b).
This initial screening is to be done as soon as practicable and need not await service of
process. See 28 U.S.C. § 1915A(a).
lil. Allegations of the Complaint

The allegations of the complaint relate to Lanza’s medical care and treatment at SCI-
Coal Township. (Doc. 1). Lanza alleges that Defendants were deliberately indifferent to his
serious medical needs. (/d.). Lanza seeks injunctive relief and monetary damages. (/d. at
pp. 8-9).
IV. Discussion

Lanza’s claims are filed pursuant to 42 U.S.C. § 1983. Section 1983 of Title 42 of
the United States Code offers private citizens a cause of action for violations of federal law
by state officials. See 42 U.S.C. § 1983. The statute provides, in pertinent part, as follows:

Every person who, under color of any statute, ordinance, regulation, custom,

or usage, of any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party

injured in an action at law, suit in equity, or other proper proceeding for

redress. ...
Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a plaintiff must allege “the

violation of a right secured by the Constitution and laws of the United States, and must
who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C. § 1915A(b).
This initial screening is to be done as soon as practicable and need not await service of
process. See 28 U.S.C. § 1915A(a).
lil. Allegations of the Complaint

The allegations of the complaint relate to Lanza’s medical care and treatment at SCI-
Coal Township. (Doc. 1). Lanza alleges that Defendants were deliberately indifferent to his
serious medical needs. (/d.). Lanza seeks injunctive relief and monetary damages. (/d. at
pp. 8-9).
IV. Discussion

Lanza’s claims are filed pursuant to 42 U.S.C. § 1983. Section 1983 of Title 42 of
the United States Code offers private citizens a cause of action for violations of federal law
by state officials. See 42 U.S.C. § 1983. The statute provides, in pertinent part, as follows:

Every person who, under color of any statute, ordinance, regulation, custom,

or usage, of any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party

injured in an action at law, suit in equity, or other proper proceeding for

redress. ...
Id. see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a plaintiff must allege “the

violation of a right secured by the Constitution and laws of the United States, and must
show that the alleged deprivation was committed by a person acting under color of state
law.” West v. Atkins, 487 U.S. 42, 48 (1988). See also Barna v. City of Perth Amboy, 42
F.3d 809, 815 (3d Cir. 1994). “To establish liability for deprivation of a constitutional right
under § 1983, a party must show personal involvement by each defendant.” Keys v.
Carroll, 2012 U.S. Dist. LEXIS 137930, *26 (M.D. Pa. 2012), citing Ashcroft v. Iqbal, 556
U.S. 662, 676-77 (2009) (“Because vicarious liability is inapplicable to Bivens and § 1983
suits, a plaintiff must plead that each Government-official defendant, through the official's
own individual actions, has violated the Constitution.”); Santiago v. Warminster Twp., 629
F.3d 121, 130 (3d Cir. 2010).

Upon careful review of the complaint, the Court concludes that Lanza has failed to
state a claim against Defendants Wolf and Toomey. To the extent that Lanza is suing
Governor Wolf and Senator Toomey in their official capacities, any claims seeking monetary
damages against Wolf and Toomey in their official capacities are barred by the Eleventh
Amendment. Personal capacity suits under section 1983 seek to recover money from a
government official, as an individual, for acts performed under color of state law. Official
capacity suits, in contrast, generally represent an action against an entity of which the
government official is an agent. Gregory v. Chehi, 843 F.2d 111, 120 (3d Cir. 1988); see
Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n. 55 (1978). When suits are brought

against state officials in their official capacities, those lawsuits are treated as suits against
the state. Hafer v. Melo, 502 U.S. 21, 25 (1991). However, the doctrine of sovereign
immunity, established by the Eleventh Amendment, protects states, such as the
Commonwealth of Pennsylvania, from suits by citizens. Pennhurst State School & Hosp. v.
Halderman, 465 U.S. 89, 100-01, 117 (1984); Seminole Tribe v. Florida, 517 U.S. 44, 54,
116 S.Ct. 1114, 1122, 134 L.Ed.2d 252, 265 (1996); Lavia v. Pennsylvania, 224 F.3d 190,
195-96 (3d Cir. 2000). That immunity runs to state officials if they are sued in their official
capacity, and the state is the real party upon which liability is to be imposed. Scheuer v.
Rhodes, 416 U.S. 232, 237-38 (1974). Congress has not abrogated the immunity regarding
Lanza’s claims, nor has Pennsylvania waived this grant of immunity. See 42 PA. STAT.
ANN. AND CONS. STAT. ANN. § 8521(b). Hence, Lanza’a claims for money damages
against Defendants Wolf and Toomey in their official capacities are barred by sovereign
immunity. See Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 254 (3d Cir. 2010).
Moreover, to the extent that Lanza is suing Defendants Wolf and Toomey in their
individual capacities, the complaint fails to state a claim because he does not allege any
personal involvement by Defendants Wolf and Toomey in violation of his civil rights. Lanza
only alleges that he raised his complaints “from the bottom of the ladder . . . to the top of the
ladder.” (Doc. 1, p. 8). The complaint does not set forth any allegations against Defendants
Wolf and Toomey. Moreover, the Court finds it implausible that the current Chief Executive

of the Commonwealth and a current United States Senator from the Commonwealth would
have known of or had personal involvement with Lanza, a specific inmate at SCI-Coal
Township, who allegedly received inadequate medical care and treatment at SCI-Coal
Township. Accordingly, the Court will dismiss Governor Wolf and Senator Toomey as
parties to this action. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) ("A
defendant in a civil rights action must have personal involvement in the alleged wrongs’).
V. Conclusion

Based on the foregoing, Defendants Wolf and Toomey will be dismissed as parties
to this action. Lanza’s complaint will be served on the remaining Defendants.

A separate Order shall issue.

 
  

 

Dated: December A219 ~ / | OV MMM
Robert D-Mafiani
United States District Judge
